

AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 12th day of August, 2008,
among HALCYON JETS HOLDINGS, INC., a Delaware corporation (“Holdings”), HALCYON
JETS, INC., a Nevada corporation (the “Company”), both having an address at 336
West 37th Street, 8th Floor, New York, New York 10018 and MITCHELL BLATT (the
“Employee”) having an address at 41 Villas Circle, Melville, New York 11747.


W I T N E S S E T H:


WHEREAS, the Employee has been employed by Holdings and the Company as Chairman
of the Board and Chief Executive Officer pursuant to an Employment Agreement
(the “Employment Agreement”) dated May 29, 2008, and has been an member of the
Board of Directors of Holdings and the Company; and


WHEREAS, the Employee has agreed to resign his employment by Holdings and the
Company on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in exchange for good and valuable consideration, including the
mutual promises herein set forth, the sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:


1.    Resignation. The Employee hereby resigns as Chairman, Chief Executive
Officer, director and as an employee of Holdings and the Company effective on
the date of this Agreement.


2.    Severance. The severance period shall be deemed to extend for a period
beginning on the date of this Agreement through and including July 31, 2009 (the
“Severance Period”). The Employee shall receive from the Company as severance
pay a continuation of his base salary in the annual amount of $300,000 less any
lawful tax withholdings, payable in accordance with the Company’s customary
payroll practices during the Severance Period. The amounts payable under this
Section 2 shall be payable nothwithstanding the death or disability of the
Employee during the Severance Period.


-5-

--------------------------------------------------------------------------------


 
3.    Warrants. Pursuant to Section 3(f) of the Employment Agreement, Holdings
granted to the Employee warrants to purchase 1,000,000 shares of Holdings’
common stock at an exercise price of $.38 per share. The Employee shall be
entitled to retain warrants to purchase 500,000 shares of Holdings’ common
stock, all of which are hereby deemed fully vested as of the date of this
Agreement, and the Employee agrees that warrants to purchase the balance of
500,000 shares of Holdings’ common stock are hereby cancelled. The warrants to
purchase 500,000 shares (a) shall be set forth in a separate warrant
certificate, (b) shall have an exercise price of $.38 per shares (subject to
adjustment as set forth in the Employment Agreement), (c) shall have an
expiration date of July 31, 2013, (d) shall be exercisable on a cashless basis
if not registered under the Securities Act of 1933, as amended (the “Act”),
within six (6) months of the date of this Agreement, and (e) shall be registered
under the Act at the same time as any options or warrants granted to the members
of Holdings’ Board of Directors, executive officers or consultants.


4.    Benefit Limitations. The Employee shall not be deemed to be or considered
as an employee of either Holdings or the Company after the date of this
Agreement. Accordingly, the benefits of employment, including, but not limited
to, any health insurance, pension, vacation days, sick days, 401K, shall not
accrue thereafter, except for the Employee’s COBRA rights.


5.    Employment Inquiries. Holdings and the Company whenever possible shall
refer all inquiries from potential future employers regarding the Employee to
the Company’s Chief Financial Officer. The Company shall not respond to any
inquiries that are not in proper written form, unless specifically requested by
the Employee in writing, and shall only confirm the Employee’s dates of
employment and positions with the Company and Holdings and that the Employee
resigned from such positions.


6.    Employment Agreement. Sections 8 (Indemnification), 9 (Confidential
Information), 10 (Non-Competition), 11 (Non-Solicitation), and 12(a) and (b)
(Non-Disparagement; Release; Other Agreements) of the Employment Agreement shall
continue in full force and effect notwithstanding the Employee’s resignation.
All other terms and conditions of the Employment Agreement are hereby
terminated, effective immediately.


7.    Release by Employee. For valuable consideration from Holdings and the
Company, receipt of which is hereby acknowledged by the Employee, the Employee
releases and forever discharges Holdings and its subsidiaries and affiliates,
and their respective securityholders, affiliates, officers, directors, partners,
agents, employees, and attorneys, and all trustees and administrators under any
plans, successors and assigns of Holdings or any of its subsidiaries
(collectively, the “Affiliates”), and covenants to forever cease and refrain
from instituting, maintaining, pressing, collecting or in any way aiding and
proceeding against, and releases and forever discharges each of the Affiliates
from any and all claims, suits or actions, whether known or unknown, which
Employee had, now has or may have against any Affiliate, from the beginning of
time, including but not limited to, any such claims, suits or actions relating
to employment with Holdings and the Company or the termination thereof,
including any attorney fees incurred thereby, or under any equal employment
opportunity law, ordinance, regulation or order, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq.,
the Civil Rights Act of 1866, as amended, 42 U.S.C. §1981 et seq., Executive
Order 11246, as amended, the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §621 et seq., the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. § 626, the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §1144, the Federal
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., and any other applicable
federal, state or local, constitutional or statutory provision, order or
regulation, arising from any event or act of omission or commission. This
release includes, but is not limited to, any and all claims, suits or actions of
any kind, occurring during the term of employment with the Company through the
date of this Agreement, including any alleged injuries or damages suffered at
any time after the date of this Agreement by reason of the continued effects of
any such alleged acts which occurred on or before the date hereof. In
consideration of the payments provided herein, the Employee gives up any rights
he may have under these or any other laws with respect to his employment and
termination and acknowledges that neither Holdings nor the Company has (i)
discriminated against him; (ii) breached any express or implied contract with
him; or (iii) otherwise acted unlawfully toward him. This release shall not
apply to matters to be performed under this Agreement subsequent to the date
hereof, including without limitation his right to payments under any of this
Agreement. This release shall not apply with respect to the rights of the
Employee, if any, for indemnification in accordance with Holdings’ and the
Company’s Certificates of Incorporation and/or By-Laws for third-party claims
arising from the Employee’s acts or omissions, as an officer and/or director of
Holdings or the Company.


-6-

--------------------------------------------------------------------------------


 
8.    Release by Holdings and the Company. In consideration of the Employee’s
agreement to the terms hereof, Holdings and the Company hereby release and
forever discharge the Employee from any and all claims, suits or actions, of any
kind, whether express or implied, known or unknown, which they have or may have
against the Employee, arising out of his employment or the cessation thereof, or
from any act occurring during the term of employment through the date hereof.
This release does not apply to matters to be performed by the Employee under
this Agreement subsequent to the date hereof.


9.    Return of Property. Simultaneous with the execution of this Agreement, the
Employee shall turn over to the Company any and all keys, credit cards, security
passes, personal computers, computer disks, records or property of either
Holdings or the Company, or copies thereof, in the Employee’s possession or
custody.


10.   Cooperation. The Employee agrees to cooperate at any and all times with
Holdings and the Company in any litigation in which he or them is named as a
party or whose subject matter relates to any action he took while an employee,
officer, director or trustee thereof. This cooperation includes, but is not
limited to, making himself available at a mutually convenient time for
assistance to any of them in defending its position or for witness preparation
for a deposition or any court proceeding. Except as set forth in the following
sentence, the Company shall compensate the Employee at a rate consistent with
his current salary, for all such cooperation, other than brief telephone
conversations, and the Company shall reimburse the Employee for travel or other
Company pre-approved out-of-pocket expenses incurred by the Employee in such
cooperation. Holdings agrees to indemnify and defend the Employee from and
against any and all claims, damages and liability whatsoever arising out of this
Agreement or otherwise, including without limitation attorneys fees and expenses
and related costs of defense, that result from any claims by employees,
customers, suppliers, government agencies and others relating to Holdings or the
Company arising out of the Employee’s employment or its cessation or from the
Employee’s actions on behalf of Holdings or the Company during the term of
employment, except that no indemnification will be provided for any proceeding
by any such third party unless the Employee acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of Holdings
and the Company and, with respect to any criminal proceeding, the Employee had
no reasonable cause to believe his conduct was unlawful. The Employee, Holdings
and the Company each agree to execute any and all documents and instruments in
furtherance of this Agreement.


-7-

--------------------------------------------------------------------------------


 
11.    Right of Revocation. The Employee understands that, pursuant to the Older
Workers Benefit Protection Act of 1990, he is entitled to consult with an
attorney and to have twenty-one (21) days within which to consider this
Agreement fully. The Employee shall have seven (7) days following his signing of
this Agreement to revoke this Agreement, which revocation shall be done in
writing and delivered to the Chief Financial Officer of Holdings. This Agreement
shall not become effective or enforceable until the revocation period has
expired.


12.    Counsel. The Employee acknowledges that he has been advised to consult
with an attorney prior to executing this Agreement and has had an opportunity to
consult with an attorney, and has freely chosen not to do so. Greenbaum, Rowe,
Smith & Davis LLP has represented only the interests of the Company in
connection with this Agreement, and not the interests of the Employee.


13     Prevailing Party. In the event that either party to this Agreement
prevails in any litigation to enforce his or its rights under this Agreement,
such prevailing party shall be entitled to the reimbursement by the
non-prevailing party of his or its reasonable legal fees and other costs of
litigation.


14.    Severability. Should any provisions of this Agreement be held to be
illegal, void or unenforceable, such provision shall be of no force and effect.
However, the illegality or unenforceability of any such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement.


15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding its conflicts of
laws provisions.


16.    Integration. This Agreement contains the complete understanding among
Holdings, the Company and the Employee, and no other promises or agreements
shall be binding unless signed by both. In signing this Agreement, the parties
are not relying on any fact, statement or assumption not set forth in this
Agreement.


17.    Amendments. This Agreement may only be changed or amended by a written
agreement signed by all of the parties hereto.


18.    Knowledge and Consent. By signing below, Holdings, the Company and the
Employee indicate that they have carefully read and understood the terms of this
Agreement, enter into the Agreement knowingly, voluntarily and of their own free
will, understand its terms and significance and intend to abide by its
provisions without exception.


19.    Binding Effect. This Agreement is binding upon, inures to the benefit of
and is enforceable by the heirs, personal representatives, successors and
assigns of the parties. This Agreement is not assignable by a party without the
prior written consent of the other party.


-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been signed as of the date first set
forth above.
 

  The Employee:                         /s/MitchellBlatt            
Mitchell Blatt
                      The Company:     HALCYON JETS, INC.                 By:   
/s/ Jan E. Chason          
Jan E. Chason, Chief Financial Officer
               
Holdings:
    HALCYON JETS HOLDINGS, INC.                 By:    /s/ Jan E. Chason        
 
Jan E. Chason, Chief Financial Officer
 

 
-9-

--------------------------------------------------------------------------------

